                Case
AO 199A (Rev. 12/11-    1:19-cr-00257-NONE-SKO
                     EDCA [Fresno]) Order Setting Conditions of ReleaseDocument   52 Filed 04/20/20 Page
                                                                                                       Page11 of
                                                                                                              of 3       3   Pages



                                   UNITED STATES DISTRICT COURT
                                                                  for the
                                             Eastern District of California

UNITED STATES OF AMERICA,
                                                                   )
                            v.                                     )
                                                                   )              Case No.       1:19-CR-257 NONE SKO
PAUL KUBE,                                                         )


                            AMENDED ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:                     United States District Court, 2500 Tulare Street, Fresno, CA 93721
                                                                                         Place



      on                                                 4/28/2020 at 2:00 PM before Magistrate Judge Stanley A. Boone
                                                                       Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
Case 1:19-cr-00257-NONE-SKO Document 52 Filed 04/20/20 Page 2 of 3
             Case 1:19-cr-00257-NONE-SKO Document 52 Filed 04/20/20 Page 3 of 3




                                     Directions to the United States Marshal
(   ) The defendant is ORDERED released after processing.




       Apr 20, 2020
Date: ________________                      __________________________________________
                                                        Judicial Officer’s Signature


                                                    Stanley A. Boone
                                            __________________________________________
                                                        Printed Name and Title
                                             United States Magistrate Judge
